Citation Nr: 0907736	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression and schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1952 to April 
1954.  The appellant is the Department of Veterans Affairs 
(VA)-recognized guardian of the Veteran, who has been rated 
as incompetent by VA since January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the San 
Juan, Puerto Rico, VA Regional Office (RO), which denied the 
above claim.  In a December 2003 decision, the Board 
determined that new and material evidence had been received 
to reopen the claim for service connection for a psychiatric 
disorder.  The issue of entitlement to service connection for 
a psychiatric disorder was remanded for additional 
development.  

In a November 2005 decision, the Board denied entitlement to 
service connection for a psychiatric disorder.  A timely 
appeal of that decision was filed to the Court of Appeals for 
Veterans Claims (Court).  In a September 2007 memorandum 
decision, the Court affirmed in part and set aside and 
remanded in part the November 2005 Board decision.  The Court 
affirmed the part of the November 2005 Board decision which 
denied entitlement to service connection for post traumatic 
stress disorder.  The Court set aside and remanded the claim 
for service connection for other psychiatric disorders to 
include depression.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In a September 2007 memorandum decision, the Court set aside 
and remanded the claim for service connection for other 
psychiatric disorders to include depression.  The Court 
indicated that review of the record showed that the Veteran 
had a diagnoses of depression and major depression.  There is 
also evidence of record showing a diagnosis of schizophrenia. 
The Court noted that there is considerable lay evidence of 
record that the Veteran's psychiatric condition may have 
first manifested in service.  The Court points to two 
statements from servicemen who served with the Veteran and 
indicated that the Veteran was hospitalized in service for a 
nervous condition; a statement by Dr. J. in which Dr. J. 
stated that the Veteran told him that he was treated for a 
nervous condition in service; and statements by the appellant 
in which she describes the Veteran's behavior after service.  
The Court also noted that the Veteran submitted medical 
evidence which linked his psychiatric disorders to service 
experiences.  The Court found that the VA medical examination 
of record did not address all the claims; specifically there 
was no medical opinion as to whether the diagnoses of 
depression and schizophrenia are related to service.  The 
Court found that the Board erred when it did not reject the 
VA examination as inadequate and indicated that another VA 
examination is necessary to obtain a medical opinion as to 
the etiology of the psychiatric disorders other than 
Alzheimer's disease.  Accordingly, the Board finds that an 
examination is necessary to obtain a medical opinion as to 
whether the current psychiatric disorders to include 
depression and schizophrenia were incurred in or are related 
to service.  38 U.S.C.A. § 5103A(d).

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the present case, the Veteran was provided with a VCAA 
notice letter in November 2004.  The Veteran was not provided 
with notice of the information or evidence necessary to 
substantiate the assignment of the degree of disability and 
the effective date of the disability pursuant to 
Dingess/Hartman.  Thus, the Board finds that additional VCAA 
notice and readjudication of the claim is warranted.  The 
RO/AMC will have the opportunity to correct such deficiency 
on remand.

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate 
entitlement to service connection for a 
psychiatric disorder to include 
depression and schizophrenia.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App 473 
(2006).

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all current 
psychiatric diagnoses and should specify 
whether the Veteran currently has a 
diagnosis of depression and/or 
schizophrenia.  As to each disability 
identified on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current psychiatric disorder first 
manifested in service or is otherwise 
related to military service.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
depression and schizophrenia, if present, 
first manifested in service or is 
otherwise related to military service.  
The examiner should provide a rationale 
for the opinion.

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

